              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
BRYAN WITBECK,                       :    Civil No. 1:17-cv-498
                                     :
           Plaintiff,                :
                                     :
           v.                        :
                                     :
EQUIPMENT TRANSPORT, LLC,            :
                                     :
           Defendant.                :   Judge Sylvia H. Rambo

                                ORDER
     Before the court is Defendant’s Motion for Summary Judgment. (Doc. 35.)

For the reasons outlined in the accompanying memorandum, IT IS HEREBY

ORDERED that the motion is DENIED.

                                           /s/ Sylvia H. Rambo
                                           SYLVIA H. RAMBO
                                           United States District Judge
Dated: March 18, 2020
